                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:18-CV-075-KDB-DCK

 BENJAMIN REETZ, individually, and as              )
 the representative of a class of similarly        )
 situated persons, and on behalf of the Lowe’s     )
 401(k) Plan,                                      )
                                                   )
                    Plaintiff,                     )
                                                   )
    v.                                             )       ORDER
                                                   )
 LOWE’S COMPANIES, INC.,                           )
 ADMINISTRATIVE COMMITTEE OF                       )
 LOWE’S COMPANIES, INC., JOHN and                  )
 JANE DOES 1-20, and AON HEWITT                    )
 INVESTMENT CONSULTING, INC.,                      )
                                                   )
                    Defendants.                    )
                                                   )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 74) filed by Michael G. Adams, concerning Jeffrey A. N.

Kopczynski on February 11, 2020. Jeffrey A. N. Kopczynski seeks to appear as counsel pro hac

vice for Defendant AON Hewitt Investment Consulting, Inc. Upon review and consideration of

the motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 74) is GRANTED. Jeffrey A. N.

Kopczynski is hereby admitted pro hac vice to represent Defendant AON Hewitt Investment

Consulting, Inc.
                                      Signed: February 12, 2020
